         Case 2:19-cv-00752-SGC Document 35 Filed 04/23/20 Page 1 of 6                     FILED
                                                                                  2020 Apr-23 AM 12:00
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 ANDREA R., as parent and next          )
 friend of H.R., a minor,               )
                                        )
 Plaintiff,                             )
                                        )
 v.                                     )       CASE NO.: 2:19-cv-752-SGC
                                        )
 DIOCESE OF BIRMINGHAM                  )
 IN ALABAMA, et al.,                    )
                                        )
 Defendants.                            )

                PLAINTIFF’S RESPONSE TO DEFENDANT’S
                  MOTION FOR SUMMARY JUDGMENT

       COMES NOW the Plaintiff, by and through her undersigned counsel, and files

 her Response to Defendant Diocese of Birmingham in Alabama and Defendant

 Sacred Heart of Jesus Catholic School’s (hereinafter collectively “Defendants”)

 Joint Motion for a More Definite Statement. Plaintiff respectfully requests that the

 Court deny Defendants’ Motion and allow Plaintiff to conduct additional discovery.

I.     Plaintiff Needs Additional Time To Conduct Discovery

       Rule 56(d) of the Federal Rules of Civil Procedure states, that if a nonmovant

 demonstrates “it cannot present facts essential to justify its opposition,” then “the

 court may: (1) defer considering the motion or deny it; (2) allow time to obtain

 affidavits or declarations or to take discovery; or (3) issue any other appropriate

                                            1
        Case 2:19-cv-00752-SGC Document 35 Filed 04/23/20 Page 2 of 6




order.” The Eleventh Circuit has “not required a party to file an affidavit to receive

protection under this rule because, at times, justice requires postponing a ruling even

where ‘the technical requirements of Rule 56(d) have not been met.’” Frazier v.

Doosan Infracore Int'l, Inc., 479 Fed. Appx. 925, 931 (11th Cir. 2012) (citing

Fernandez v. Bankers Nat'l Life Ins. Co., 906 F.2d 559, 570 (11th Cir. 1999)).

      Defendants’ Motion for Summary Judgment denies the Plaintiff her

opportunity to develop the adequate record required to respond. The 11th Circuit

states “summary judgment may only be decided upon an adequate record.” WSB-TV

v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988). “If the documents or other discovery

sought would be relevant to the issues presented by the motion for summary

judgment, the opposing party should be allowed the opportunity to utilize the

discovery process to gain access to the requested materials.” Snook v. Trust Co. of

Georgia Bank, N.A., 859 F.2d 865, 870 (11th Cir. 1988); see also, Transcon. Gas

Pipe Line Co. v. 6.04 Acres, 910 F.3d 1130, 1155 (11th Cir. 2018) (“Generally, a

district court should allow discovery before ruling on a motion for summary

judgment.); Jones v. City of Columbus, 120 F.3d 248, 253 (11th Cir. 1997) (“The law

in this circuit is clear: the party opposing a motion for summary judgment should be

permitted an adequate opportunity to complete discovery prior to consideration of

the motion.”).




                                          2
        Case 2:19-cv-00752-SGC Document 35 Filed 04/23/20 Page 3 of 6




      Defendants filed their Motion for Summary Judgment disregarding that – as

of April 1, 2020 – the parties still had roughly three months to complete discovery.

The Court’s Scheduling Order set a discovery deadline of June 11, 2020. [Doc. 25].

On March 17, 2020, Chief Judge L. Scott Coogler issued a General Order staying

unexpired discovery deadlines for fourteen days in response to the COVID-19

pandemic. Plaintiff intends to serve Defendants written discovery which could be

completed by the set discovery deadlines.

      Additionally, Defendants’ Motion for Summary Judgment disregards their

own Motion to Compel. [Doc. 26]. On March 3, 2020, the Court granted Defendants’

Motion to Compel Plaintiff’s discovery responses. [Doc. 27]. On March 5, 2020,

Plaintiff submitted her discovery responses to Defendants and notified them of

subpoenas issued to medical providers that would complete her discovery responses.

(Exhibit A). On March 18, 2020, Plaintiff produced to Defendants records received

from Oxford Middle School and Oxford High School. (Exhibit B). On March 31,

2020, the Court issued a Standing Order instructing counsel not to seek discovery

from healthcare professionals without leave of Court. [Doc. 30]. On April 13, 2020,

Plaintiff produced medical records received from Purohit Pediatric Clinic after the

subpoena response deadline. (Exhibit 3). In further compliance with the Court’s

Order, Plaintiff intends to produce psychiatric records from Mountainview Hospital

which are essential in establishing H.R.’s disability.


                                          3
          Case 2:19-cv-00752-SGC Document 35 Filed 04/23/20 Page 4 of 6




II.     Plaintiff’s Additional Discovery Needed Is Essential to Her Claim

        A claim under Section 504 requires Plaintiff to prove that H.R. “(1) had an

  actual or perceived disability, (2) qualified for participation in the program, (3) was

  discriminated against because of his or her disability, and (4) the relevant program

  is receiving federal financial assistance.” Moore v. Chilton County Bd. of Educ., 936

  F. Supp. 2d 1300, 1313 (M.D. Ala. 2013).

        Defendants’ assertion that Sacred Heart does not receive federal financial

  assistance does not take into account that “[a]n entity that does not receive federal

  financial assistance directly may nevertheless be covered by the Rehabilitation Act

  if it receives federal financial assistance indirectly.” Spann v. Word of Faith

  Christian Ctr. Church, 589 F. Supp. 2d 759, 765 (S.D. Miss. 2008). The Court must

  view “the prohibition on discrimination applied to the entire institution and all of

  its operations, programs, and activities whenever it received any federal funds at all”

  (emphasis added). Russo v. Diocese of Greensburg, 2010 U.S. Dist. LEXIS 96338

  at *11, Civil Action No. 09-1169 (W.D. Pa., Sept. 15, 2010). Therefore Hunt v. St.

  Peter Sch., 963 F. Supp. 843, 849 (finding that receipt of federal funds for low-

  income students made private Catholic School a “recipient” under Section 504).

        For the purposes of this title, the term “program or activity” and
        “program” mean all of the operations of […] (3)(A) an entire
        corporation, partnership, or other private organization, or an entire sole
        proprietorship […] (ii) which is principally engaged in the business
        of providing education, health care, housing, social services, or parks
        and recreation […]
                                            4
        Case 2:19-cv-00752-SGC Document 35 Filed 04/23/20 Page 5 of 6




(emphasis added) 20 U.S.C. § 1687. As such, Defendants must provide evidence that

the Diocese of Birmingham Catholic school system does not receive federal funding

in order to circumvent Section 504. Plaintiff’s Section 504 claim hinges upon the

resolution of this issue.

                                CONCLUSION

      Plaintiff respectfully requests that the Court deny Defendant’s Motion for

Summary Judgment under Rule 56(d).



                                                 Respectfully submitted,


                                                 /s/ Ashley R. Rhea
                                                 Ashley R. Rhea
                                                 ASB-8736-H81O
                                                 Attorney for Plaintiff


OF COUNSEL:
RHEA LAW LLC
104 23rd Street South
Suite 100
Birmingham, AL 35233
Telephone: (205) 675-0476
Fax: (205) 386-4383
Email: arhea@rhealawllc.com




                                       5
       Case 2:19-cv-00752-SGC Document 35 Filed 04/23/20 Page 6 of 6




                        CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was served
electronically via email and/or U.S. mail, First Class, postage prepaid upon all
parties on April 22, 2020:

H. Eli Lightner, II
White Arnold & Dowd PC
2025 Third Avenue North
Birmingham, AL 35203
elightner@whitearnolddowd.com
Attorney for Defendants

John F. Whitaker
General Counsel
Diocese of Birmingham in Alabama
2121 Third Avenue North
Birmingham, AL 35203
jwhitaker@bhmdiocese.org
Attorney for Defendants


                                                 /s/ Ashley R. Rhea
                                                 OF COUNSEL




                                       6
